In a proceeding to enforce a money judgment, the appeal is from an order of the Supreme Court, Nassau County (Martin, J.), entered October 16, 2003, which denied the appellants’ motion to change the venue of the proceeding to Suffolk County.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court properly denied their motion to change the venue of the proceeding to Suffolk County. The appellants submitted the motion after the Supreme Court held them in default and granted the respondent the relief it had requested. Accordingly, the motion was untimely and the appellants waived any defect in venue (see Cornell Fed. Credit Union v Thorpe, 199 AD2d 936, 937 [1993]; Silbert v Silbert, 25 AD2d 570 [1966]). Ritter, J.P., Goldstein, Adams and Crane, JJ., concur.